


EXHIBIT 10.2
PARKWAY PROPERTIES, INC.,
PARKWAY PROPERTIES LP
PROFITS INTEREST UNITS (LTIP UNITS) AGREEMENT
 
THIS PROFITS INTEREST UNITS AGREEMENT (this “Agreement”) is made and entered
into as of [                            ] (the “Grant Date”), by and between
Parkway Properties LP, a Delaware limited partnership (the “Partnership”), and
[                            ] (the “Participant”). Capitalized terms used in
this Agreement but not otherwise defined herein shall have their respective
meanings set forth in the Plan (as defined below) or the Partnership Agreement,
as applicable.
WHEREAS, Parkway Properties, Inc. (the “Company”) and the Partnership maintain
the Parkway Properties, Inc. and Parkway Properties LP 2015 Omnibus Equity
Incentive Plan (as amended from time to time, the “Plan”);
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);
WHEREAS, Section 12(c) of the Plan authorizes the issuance of Profits Interest
Units (LTIP Units) to Employees, Directors, or Consultants for the performance
of services to or for the benefit of the Partnership in the Participant’s
capacity as a Partner or in anticipation of the Participant becoming a Partner;
and
WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company, in its own
capacity and in its capacity as the sole stockholder of Parkway Properties
General Partners, Inc. (the “General Partner”), in its individual capacity and
as sole general partner of the Partnership, and the Company’s stockholders to
issue the Award (as defined below) to the Participant as an inducement to the
Participant to provide services to or for the benefit of the Partnership, and as
an additional incentive to continue in the Service of the Company.
THE PARTIES HERETO AGREE AS FOLLOWS:
1.    Issuance of Award. In consideration of the Participant’s agreement to
provide services to or for the benefit of the Partnership, effective as of the
Grant Date, the Partnership hereby issues to the Participant an Award (the
“Award”) of [            ] Profits Interest Units (LTIP Units) of the
Partnership (the “Total Profits Interest Units”), which will be subject to
(a) vesting as provided in Section 2 below and (b) forfeiture as provided in
Section 3 below. If not already a Partner, the Partnership admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan, and in the Partnership Agreement. The Partnership and
the Participant acknowledge and agree that the Profits Interest Units are hereby
issued to the Participant for the performance of services to or for the benefit
of the Partnership in his or her capacity as a Partner or in anticipation of the
Participant becoming a Partner. Upon receipt of the Award, the Participant
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of, and bound by the Partnership Agreement. At the
request of the Partnership, the Participant shall execute the Partnership
Agreement or a counterpart signature

1

--------------------------------------------------------------------------------




page thereto. The Participant acknowledges that the Partnership from time to
time may issue or cancel (or otherwise modify) Profits Interest Units in
accordance with the terms of the Partnership Agreement.
2.       Vesting. The Profits Interest Units shall vest in accordance with the
provisions of this Section 2. The number of Profits Interest Units that Fully
Vest on any Vesting Date shall be rounded to the nearest whole Profits Interest
Unit, but in no event shall the aggregate number of Profits Interest Units that
Fully Vest and become payable in accordance with this Award exceed the Total
Profits Interest Units.
2.1        [Insert Performance-Based Metrics]
2.2     [Insert Accelerated Vesting Provision, If Any]
2.3         Definitions
(a)    [“Baseline Price” means the fifteen (15) trading day trailing average
market closing price over the period ending on [                            ].]
(b)     [“End Date” means [                            ].]
(c)     “Fully Vest” or “Fully Vested” means that, with respect to a Profits
Interest Unit, both (A) the continued Service and (B) the TSR Value performance
condition applicable to such Profits Interest Unit has been satisfied.
 
(d)     “Performance Period” means the period beginning on the Grant Date and
ending on the End Date.


(e)     “Service” means the Participant’s continued service as an Employee,
Consultant, and/or Director.


(f)     “Termination of Service” means:
(i)     As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its affiliates is terminated for any reason, with
or without Cause, including, without limitation, by resignation, discharge,
death, or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in Service as an Employee and/or Director
with the Company or any of its affiliates.
(ii)     As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death, or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in Service as an Employee and/or Consultant with the
Company or any of its affiliates.
(iii)     As to an Employee, the time when the employee-employer relationship
between a Participant and the Company and its affiliates is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability, or retirement, but excluding terminations where the
Participant simultaneously commences and/or remains in Service as a Consultant
and/or Director with the Company or any of its affiliates.

2

--------------------------------------------------------------------------------




The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for Cause, and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan and this Agreement, a Participant’s employee-employer relationship
or consultancy relationship shall be deemed to be terminated in the event that
the affiliate employing or contracting with such Participant ceases to remain an
affiliate following any merger, sale of stock, or other corporate transaction or
event (including, without limitation, a spin-off).
(g)     “TSR Value” means, as of any given date, the sum of (i) the fifteen
(15) trading day trailing average market closing price over the period ending on
the date on which TSR Value is being measured, plus (ii) the aggregate dividends
(including ordinary and special dividends) per Share with a record date that
occurs during the period beginning on the Grant Date and continuing through and
including the date on which TSR Value is being measured.
(h)     “Vesting Date” means, with respect to a Profits Interest Unit, the date
on which the Profits Interest Unit becomes Fully Vested.
2.4         Distributions. The Participant shall be entitled to distributions on
the Profits Interest Units in accordance with the provisions set forth in the
Partnership Agreement (including the limitations set forth in Section 16.4(b) of
the Partnership Agreement); provided, however, that, prior to the date that a
Profits Interest Unit becomes Fully Vested, the Participant shall receive ten
percent (10%) of such distributions from the Partnership (the “10%
Distribution”) to which such holder is otherwise entitled with respect to such
Profits Interest Unit pursuant to the Partnership Agreement, and the remaining
ninety percent (90%) of such distributions from the Partnership to which such
holder is otherwise entitled with respect to such Profits Interest Unit pursuant
to the Partnership Agreement (the “Accrued Distribution”) shall be distributed
to the Participant with respect to such Profits Interest Unit as set forth in
the immediately following sentence. Subject to the limitations set forth in the
Partnership Agreement with respect to distributions (including the limitations
set forth in Section 16.4(b) of the Partnership Agreement), prior to any
distributions otherwise being made pursuant to Section 5.1 of the Partnership
Agreement or otherwise following the applicable Vesting Date with respect to a
Profits Interest Unit, the Participant shall receive a special distribution of
Available Cash (as defined in the Partnership Agreement) equal to the aggregate
amount of Accrued Distributions with respect to such Profits Interest Unit, with
such special distribution being made as soon as it is reasonably practicable to
do so after the applicable Vesting Date in compliance with such limitations. If
the Profits Interest Unit linked to an Accrued Distribution fails to Fully Vest
and is forfeited for any reason, then (x) the linked Accrued Distribution shall
be forfeited, and (y) the Partnership shall have no further obligations in
respect of such Accrued Distribution.













3

--------------------------------------------------------------------------------




3.    Forfeiture of Profits Interest Units.
3.1        Termination Prior to End Date. Notwithstanding the foregoing, in the
event that the Participant incurs a Termination of Service for any reason, the
Award and all Profits Interest Units, to the extent not vested as of the
Participant’s Termination of Service, after taking into consideration any
vesting that may occur in connection with such Termination of Service (if any)
(and each of the proportionate amount of the Participant’s Capital Account
balance attributable to such Profits Interest Units and any Accrued
Distributions linked to such Profits Interest Units) shall thereupon
automatically and without further action be cancelled and forfeited, and the
Participant shall have no further right or interest in or with respect to such
unvested Profits Interest Units (or such proportionate amount of the
Participant’s Capital Account balance or any Accrued Distributions linked to
such Profits Interest Units). No portion of the Award which is unvested as of
the Participant’s Termination of Service shall thereafter become vested.
3.2        Profits Interest Units Unvested as of End Date. In addition, in the
event that the Participant remains in continuous Service through the End Date,
any Profits Interest Units that have not Fully Vested as of the End Date,
including without limitation any Profits Interest Units that do not Fully Vest
based on TSR Value as of the End Date (and the proportionate amount of the
Participant’s Capital Account balance attributable to such Profits Interest
Units and any Accrued Distributions linked to such Profits Interest Units) shall
thereupon automatically and without further action be cancelled and forfeited,
and the Participant shall have no further right or interest in or with respect
to such unvested Profits Interest Units (or such proportionate amount of the
Participant’s Capital Account balance or any Accrued Distributions linked to
such Profits Interest Units).
 
4.    Restrictions on Awards; Distributions.
4.1        Transfer Restrictions.
(a)     Notwithstanding Section 2 above, the Participant shall not, without the
consent of the General Partner (which the General Partner may give or withhold
in its sole discretion), sell, pledge, assign, hypothecate, transfer, or
otherwise dispose of (collectively, “Transfer”) any Profits Interest Units (the
“Transfer Restrictions”); provided, however, that the Transfer Restrictions
shall not apply to any Transfer of Profits Interest Units to the Partnership or
the Company or to any Transfer by will or pursuant to the laws of descent and
distribution.
(b)     The Award and the Profits Interest Units are subject to the terms of the
Plan and the terms of the Partnership Agreement, including, without limitation,
the restrictions on transfer of Partnership Units (including, without
limitation, Profits Interest Units) set forth in Article 11 of the Partnership
Agreement. Any permitted transferee of the Award or the Profits Interest Units
under Section 4.1(a) above shall take such Award and Profits Interest Units
subject to the terms of the Plan, this Agreement, and the Partnership Agreement.
Any such permitted transferee must, upon the request of the Partnership, agree
to be bound by the Plan, the Partnership Agreement, and this Agreement, and
shall execute the same on request, and must agree to such other waivers,
limitations, and restrictions as the Partnership or the Company may reasonably
require. Any Transfer of the Award or Profits Interest Units which is not made
in compliance with the Plan, the Partnership Agreement, and this Agreement shall
be null and void ab initio and of no effect.



4

--------------------------------------------------------------------------------




4.2        Execution and Return of Documents and Certificates. At the Company’s
or the Partnership’s request, the Participant hereby agrees to promptly execute,
deliver, and return to the Partnership any and all documents or certificates
that the Company or the Partnership deems necessary or desirable to effectuate
the cancellation and forfeiture of the unvested Profits Interest Units and the
proportionate amount of the Participant’s Capital Account balance attributable
to the Profits Interest Units, or to effectuate the transfer or surrender such
unvested Profits Interest Units and Capital Account balance to the Partnership.
5.    Representations, Warranties, Covenants, and Acknowledgments of
Participant. The Participant hereby represents, warrants, covenants,
acknowledges, and agrees on behalf of the Participant and his or her spouse, if
applicable, that:
5.1    Investment; Status of Participant. The Participant is holding the Award
for the Participant’s own account, and not for the account of any other Person.
The Participant is holding the Award for investment and not with a view to
distribution or resale thereof except in compliance with applicable laws
regulating securities. The Participant has such knowledge, skill, and experience
in business, financial, and investment matters such that the Participant is
capable of evaluating the merits and risks of an investment in the Profits
Interest Units and is capable of protecting his or her interests in connection
with his or her investment in the Profits Interest Units. To the extent that the
Participant has deemed it appropriate to do so, the Participant has retained and
relied upon necessary and appropriate professional advice regarding the
investment, tax, and legal merits and consequences of this Agreement and holding
the Profits Interest Units. By reason of the Participant’s business and
financial experience, the Participant has the capacity to protect his or her own
interests in connection with his or her investment in the Profits Interest
Units. The Participant represents that he or she is an “accredited investor” as
that term is defined in Rule 501 of Regulation D of the Securities Act. The
Participant agrees to furnish any additional information requested to assure
compliance with applicable federal securities laws and the securities laws of
any state in connection with the holding of the Profits Interest Units.
5.2        Relation to Partnership. The Participant is presently an Employee of,
or Consultant to, the Partnership, or is otherwise providing services to or for
the benefit of the Partnership, and in such capacity has become personally
familiar with the business of the Partnership.
5.3        Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
5.4         Registration. The Participant understands that the Profits Interest
Units have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and the Profits Interest Units cannot be transferred by the
Participant other than in accordance with the terms and conditions set forth in
the Plan, this Agreement, and the Partnership Agreement and, in any event,
unless such transfer is registered under the Securities Act or an exemption from
such registration is available. The Partnership has made no agreements,
covenants, or undertakings whatsoever to register the transfer of the Profits
Interest Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act (“Rule 144”), will be

5

--------------------------------------------------------------------------------




available. If an exemption under Rule 144 is available at all, it will not be
available until all applicable terms and conditions of Rule 144 have been
satisfied.
5.5        Public Trading. None of the Partnership’s securities is presently
publicly traded, and none of the Company, the Partnership, or any of their
Subsidiaries has made any representations, covenants, or agreements as to
whether there will be a public market for any of its securities.
5.6        Tax Advice. None of the Company, the Partnership, or any of their
Subsidiaries has made any warranties or representations to the Participant with
respect to the income tax consequences of the issuance of the Profits Interest
Units or the transactions contemplated by this Agreement (including, without
limitation, with respect to the making of an election under Code Section 83(b)),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. The Participant is
advised to consult with his or her own tax advisor with respect to such tax
consequences and his or her ownership of the Profits Interest Units.
6.        Capital Account. The Participant shall make no contribution of capital
to the Partnership in connection with the Award, and as a result, the
Participant’s Capital Account balance in the Partnership immediately after his
or her receipt of the Profits Interest Units shall be equal to zero, unless the
Participant was a Partner in the Partnership prior to such issuance, in which
case the Participant’s Capital Account balance shall not be increased as a
result of his or her receipt of the Profits Interest Units.
7.        Section 83(b) Election. The Participant covenants that he or she shall
make an election under Code Section 83(b) (and any comparable election in the
state of the Participant’s residence) with respect to the Profits Interest Units
covered by the Award, within thirty (30) calendar days following the Grant Date,
and the Company hereby consents to the making of such election. In connection
with such election, the Participant and the Participant’s spouse, if applicable,
shall execute and deliver to the Company with this executed Agreement, a copy of
the election pursuant to Code Section 83(b) substantially in the form attached
hereto as Exhibit A. The Participant represents that the Participant has
consulted any tax consultant(s) that the Participant deems advisable in
connection with the filing of an election under Code Section 83(b) and similar
state tax provisions. The Participant acknowledges that it is the Participant’s
sole responsibility and not the responsibility of the Company, the Partnership,
or any of their Subsidiaries to timely file an election under Code Section 83(b)
(and any comparable state election), even if the Participant requests that the
Company, the Partnership, or any of their Subsidiaries, or any representative of
the Company, the Partnership, or any of their Subsidiaries, make such filing on
the Participant’s behalf. The Participant is encouraged to consult his or her
tax advisor to determine if there is a comparable election to file in the state
of his or her residence.
8.        Covenants. The Participant hereby covenants that so long as the
Participant holds any Profits Interest Units, at the request of the Partnership,
the Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Profits Interest Units as the
Partnership reasonably believes to be necessary or desirable to ascertain in
order to comply with the Code or the requirements of any other appropriate
taxing authority.



6

--------------------------------------------------------------------------------




9.        Taxes. The Partnership and the Participant intend that (a) the Profits
Interest Units be treated as “profits interests” within the meaning of the Code,
Treasury Regulations promulgated thereunder, and any published guidance by the
Internal Revenue Service with respect thereto, including, without limitation,
Internal Revenue Service Revenue Procedure 93-27, 1993-2 C.B. 343, as clarified
by Internal Revenue Service Revenue Procedure 2001-43, 2001-2 C.B. 191; (b) the
issuance of such interests not be a taxable event to the Partnership or the
Participant as provided in such Revenue Procedures; and (c) the Partnership
Agreement, the Plan, and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Profits Interest Units, the Partnership will cause the “Gross
Asset Value” (as defined in the Partnership Agreement) of all Partnership assets
to be adjusted to equal their respective gross fair market values and make the
resulting adjustments to the “Capital Accounts” (as defined in the Partnership
Agreement) of the Partners, in each case as set forth in the Partnership
Agreement and based upon a Fair Market Value equal to the trading price of the
Common Shares at the time of such adjustment. The Partnership may withhold from
the Participant’s wages, or require the Participant to pay to the Partnership,
any applicable withholding or employment taxes resulting from the issuance of
the Award hereunder, from the vesting or lapse of any restrictions imposed on
the Award, or from the ownership or disposition of the Profits Interest Units.
10.        Remedies. The Participant shall be liable to the Partnership for all
costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award or the Profits Interest Units which is in
violation of the provisions of this Agreement. Without limiting the generality
of the foregoing, the Participant agrees that the Partnership shall be entitled
to obtain specific performance of the obligations of the Participant under this
Agreement and immediate injunctive relief in the event any action or proceeding
is brought in equity to enforce the same. The Participant will not urge as a
defense that there is an adequate remedy at law.
11.        Governing Law and Venue. The laws of the State of Maryland shall
govern the interpretation, validity, administration, enforcement, and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws. The Participant agrees that the
exclusive venue for any disputes arising out of or related to this Agreement
shall be the state or federal courts located in Orlando, Florida.
12.        Survival of Representations and Warranties. The representations,
warranties, and covenants contained in Section 5 above shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.
13.        Unit Certificate Restrictive Legends. Certificates evidencing the
Award, to the extent such certificates are issued, may bear such restrictive
legends as the Partnership and/or the Partnership’s counsel may deem necessary
or advisable under applicable law or pursuant to this Agreement, including,
without limitation, the following legends or legends substantially similar
thereto:
“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

7

--------------------------------------------------------------------------------




“The securities represented hereby are subject to forfeiture and transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Parkway Properties, Inc. and Parkway Properties LP 2015
Omnibus Equity Incentive Plan, and (iii) the Second Amended and Restated
Agreement of Limited Partnership of Parkway Properties LP, dated as February 27,
2013, in each case, as may be amended from time to time, and such securities may
not be sold or otherwise transferred except pursuant to the provisions of such
documents.”
14.        Restrictions on Public Sale by Participant. To the extent such
limitation is not inconsistent with applicable law, the Participant agrees not
to effect any sale or distribution of the Profits Interest Units or any similar
security of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144, during
the fourteen (14) days prior to, and during the ninety (90)-day period beginning
on, the effective date of a registration statement filed by the Partnership or
the Company (except as part of such registration), if and to the extent
requested in writing by the Partnership or the Company in the case of a
non-underwritten public offering or if and to the extent requested in writing by
the managing underwriter or underwriters and consented to by the Partnership or
the Company, which consent may be given or withheld in the Partnership’s or the
Company’s sole and absolute discretion, in the case of an underwritten public
offering (such agreement to be in the form of lock-up agreement provided by the
managing underwriter or underwriters).
15.        Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules, and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory, or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Profits Interest Units is made, only in
such a manner as to conform to such laws, rules, and regulations. To the extent
permitted by applicable law, the Plan, this Agreement, and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules, and
regulations.
 
16.        Code Section 409A. Neither the Award nor the Profits Interest Units
are intended to constitute or provide for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (“Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Committee determines that the Award or the Profits Interest Units may
be subject to Section 409A, the Committee shall have the right, in its sole
discretion, to adopt such amendments to the Plan or this Agreement or take such
other actions (including amendments and actions with retroactive effect) as the
Committee determines are necessary or appropriate either for the Award and the
Profits Interest Units to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Notwithstanding the foregoing,
none of the Company, the Partnership, or any of their Subsidiaries shall have
any obligation to adopt any such amendment or take any such other action, and
nothing contained in this Section 16 shall create any such obligation.



8

--------------------------------------------------------------------------------




17.        Not a Contract of Service Relationship. Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to continue to serve as
an Employee, Director, Consultant, or other service provider of the Partnership,
Company, or any of their affiliates or shall interfere with or restrict in any
way the rights of the Partnership, the Company, and their affiliates, which
rights are hereby expressly reserved, to discharge or terminate the services of
the Participant at any time for any reason whatsoever, with or without Cause,
except to the extent expressly provided otherwise in a written agreement between
the Partnership, the Company, or an affiliate and the Participant.


18.        Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted (without limitation)
by facsimile or e-mail, and each of which shall be deemed to be an original, but
all of which together shall be deemed to be one and the same instrument.


19.        Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership. Subject to the
restrictions on transfer set forth in Section 4 above, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.


20.        Entire Agreement; Amendments and Waivers. The Plan, the Partnership
Agreement, this Agreement (including all Exhibits thereto, if any), and a
written employment agreement between the Partnership, the Company, or any of
their affiliates and the Participant (if any) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Partnership, the Company, and its affiliates and the
Participant with respect to the subject matter hereof. This Agreement may not be
amended except in an instrument in writing signed by the Participant and a duly
authorized representative of the Company. No amendment, supplement,
modification, or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.


21.        Invalidity. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, then the provisions will be deemed reformed to the
maximum limitations permitted by applicable law and the parties hereby expressly
acknowledge their desire that in such event such action be taken. If for any
reason one or more of the provisions contained in this Agreement or in any other
instrument referred to herein, shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, then to the maximum extent permitted
by law, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement or any other such instrument.









9

--------------------------------------------------------------------------------




22.        Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
 



























































10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


                
PARKWAY PROPERTIES LP,
a Delaware limited partnership
 
 
By:
 
Parkway Properties General Partners, Inc.,
a Delaware corporation, its general partner
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
PARKWAY PROPERTIES, INC., a Maryland corporation
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
PARTICIPANT:
 
 
(Sign Name)
 
(Print Name)

The Participant’s spouse indicates, by the execution of this Agreement, his or
her consent to be bound by the terms herein as to his or her interests, whether
as community property or otherwise, if any, in the Profits Interest Units.
 
                
Participant’s Spouse:
 
 
(Sign Name)
 
 
(Print Name)




11

--------------------------------------------------------------------------------




EXHIBIT A
ELECTION PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE TO INCLUDE IN GROSS
INCOME THE EXCESS OVER THE PURCHASE PRICE,
IF ANY, OF THE VALUE OF PROPERTY TRANSFERRED
IN CONNECTION WITH SERVICES
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
[       ] taxable year the excess (if any) of the fair market value of the
property described below, over the amount the undersigned paid for such
property, if any, and supplies herewith the following information in accordance
with the Treasury regulations promulgated under Section 83(b):
1.     The undersigned’s name, address, and taxpayer identification (social
security) number are:
 
Name:
  
 
 
Address:
  
 
 
Social Security #:
  
 

The undersigned’s spouse’s name, address, and taxpayer identification (social
security) number are (complete if applicable):
 
Name:
  
 
 
Address:
  
 
 
Social Security #:
  
 

2.     The property with respect to which the election is made consists of
[_____] Profits Interest Units (the “Award”) of Parkway Properties LP,
a Delaware limited partnership (the “Partnership”), representing an interest in
the future profits, losses, and distributions of the Partnership.
3.     The date on which the above property was transferred to the undersigned
was [                            ], and the taxable year to which this election
relates is [      ].
4.     The above property is subject to the following restrictions:
(a) forfeiture and/or a right of repurchase by the Partnership if the
undersigned ceases to be an employee or director of, or consultant to, the
Partnership or a parent or subsidiary thereof, and (b) certain other
restrictions set forth in the Second Amended and Restated Limited Partnership
Agreement of Parkway Properties LP, dated as of February 27, 2013, as amended
from time to time, should the undersigned wish to transfer the Award (in whole
or in part).









--------------------------------------------------------------------------------




5.     The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) is $0.
 
6.     The amount paid for the above property by the undersigned was $0.
7.     A copy of this election has been furnished to the Partnership, and the
original will be filed with the income tax return of the undersigned to which
this election relates.
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
[Name]
 
Date:
 
 
 
 
 
 
 
 
 
 
Name of Spouse:
 






